12/13/2817 CHES 1:19456395SH5-AKH Documenkal4 LESRER £6709/19 Page 1 of 1 PAGE a2/a2

   

      
     

New York County Sur

      

 

    
  

SURROGATES’S COURT OF THE STATE OF NEW YORK |  MSCELLan co Oa

COUNTY OF NEW YORK bee 1s .
“YS 2017

~ x FILED

In the Matter of the Petition of Dalia Genger, as Trustee Clerk

of the Orly Genger 1993 Trust, Created by Trust Index No, 2008-0017/E

Agreement Dated December 13, 1993 between ARIE

GENGER, as Grantor, and LAWRENCE M.SMALL ATTORNEY AFFIRMATION
and SASH A. SPENCER, as Trustees, to Turnover AMENDING CAPTION
Property to the Orly Genger 1993 Trust,

 

x

Judith L. Bachman, Esq., pursuant to CPLR § 2106 and under the penalties of perjury,
affirms as follows:

1, [am an attorney at law duly licensed to practice in the state of New York.
2. lam the attorney of record for Dalia Genger, Trustee of the Orly Genger 1993 Trust.
3. Thereby change the caption in this matter to be
In the Matter of the Petition of Dalia Genger, as Trustee of the
Orly Genger 1993 Trust, Created by Trust Agreement Dated December 13, 1993
between ARIE GENGER, as Grantor, and LAWRENCE M. SMALL and SASH
A. SPENCER, as Trustees, to Turnover Property to the Orly Genger 1993
Trust.

4. All subsequent filings in this matter will have this amended caption.

Shi

DATED; December 13, 2017 (/
